      Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 1 of 10

   ORlGl.NAL
Approved:    CJ"~~ 'VJ""~
            THOMAS JOHN WRIG
            Assistant United States Attorney

Before:     THE HONORABLE ROBERT W. LEHRBURGER
            United States Magistrate Judge
            Southern District of New York

                                   - - -       x
                                                   COMPLAINT

 UNITED STATES OF AMERICA                          Violations of
                                                   18 U.S.C. §§ 2252A and
          - v. -                                   2

GEORGE PAGAN,                                      COUNTY OF OFFENSE:
     a/k/a "tony"                                  BRONX
                      Defendant.

                                   -   -   -   x

SOUTHERN DISTRICT OF NEW YORK, ss.:

     KAREN RAMOS, being duly sworn, deposes and says that she is
a Special Agent with the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security
Investigations ("HSI"), and charges as follows:

                              COUNT ONE

            (Receipt and Distribution of Child Pornography)

     1.   On or about July 5, 2017, in the Southern District of
New York and elsewhere, GEORGE PAGAN, a/k/a "tony," the
defendant, knowingly did receive and distribute and attempt to
receive and distribute material that contains child pornography
that had been mailed, and using a means and facility of
interstate and foreign commerce shipped and transported in and
affecting interstate and foreign' commerce by any means,
including by computer, to wit, PAGAN distributed over the
Internet a video of a minor engaging in sexually explicit
conduct.

     (Title 18, United States Code, Sections 2252A(a) (2) (B),
                         (b) ( 1) , and 2. ) )
      Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 2 of 10



                                                1-:J"vJ O"i/oi.IU>lq
                              COUNT   O~ TWO    AA O&.e. lu2 ( 2..0 l ~
                (Possession of Child Pornography)

     2.   From at least in or about November 2016 up to and
including at least on or about March 28, 2019, in the Southern
District of New York and elsewhere, GEORGE PAGAN, a/k/a "tony,"
the defendant, knowingly did possess and access with intent to
view, and attempt to possess and access with intent to view, a
book, magazine, periodical, film, videotape, computer disk, and
other material containing an image of child pornography that had
been mailed, shipped, and transported using a means and facility
of interstate and foreign commerce and in and affecting
interstate and foreign commerce by any means, including by
computer, and that was produced using materials that had been
mailed, shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer, to wit,
PAGAN possessed images and videos of minors engaging in sexually
explicit conduct in his residence in Bronx County, New York.

     (Title 18, United States Code, Sections 2252A(a) (5) (B),
                         (b) ( 2) , and 2 . )

     3.   The bases for my knowledge and for the foregoing
charge are, in part, described in the following paragraphs.

     4.    I am a Special Agent with HSI and am currently
assigned to the Child Investigation and Exploitation Unit of the
New York Field Office of HSI ("HSI New York").   I have been
personally involved in the investigation of this matter.   This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents and other individuals, as well as my
examination of reports and other records.   Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported in this Complaint, they are
reported in substance and in part, except where otherwise
indicated.

     5.   As set forth below, there is probable cause to believe
that GEORGE PAGAN, a/k/a "tony," the defendant, distributed
child pornography over the Internet on or about July 5, 2017 and
possessed child pornography in his residence in Bronx County,
New York from at least in or about November 2016 up to and
including on or about March 28, 2019. I use the term "child


                                  2
       Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 3 of 10



pornography" here and hereinafter as that term is defined at 18
u.s.c. § 2256(8).
                          The Investigation

      6.  Based on my conversations with other law-enforcement
officers about an ongoing investigation into the use of
Chatstep, an anonymous web-based chat room service, to
distribute child pornography, my review of reports and other
records created in the course of this investigation or otherwise
obtained from third parties, including Chatstep, I·have learned,
among other things, the following, in substance and in part:

               a.   On or about July 6, 2017 at approximately
2:05 PM New Zealand Standard Time ("NZST"), an undercover law-
enforcement officer (the "UC") assigned to the New Zealand
Digitai Child Exploitation Team (the "NZDCET"), a law-
enforcement agency based in New Zealand that investigates crimes
involving child exploitation, was present in a chat room that
was titled "GGG" and that was maintained by Chatstep, an
anonymous web-based chat room service that does not require any
form of user registration and that ceased to operate at some
point between the end of 2018 and the beginning of 2019.

                  i.     In order to use Chatstep when the web-
based chat room service was operational from at least 2016
through at least 2018, a user would navigate on the Internet to
the homepage of Chatstep, type a room name and a nickname or
alias for the user, and click "Enter," at which point the user
would join the specified chat room under the specified nickname
or alias.  Each chat room, which could be created by a user in
seconds, could accommodate simultaneously up to 50 users, each
of whom was able to "chat" with the others in a thread of
conversation that substantially mirrored in its appearance and
functionality the interface of most popular instant-message or
text applications on multifunction cellphones, with which
Chatstep was also compatible.

                  ii.     A user on Chatstep in such a chat room
could type text communications as well as post files, which were
distributed instantaneously to all of the other users in the
chat room.   If the file was an image, then Chatstep allowed
users to preview that image in the window of the chat room as
well as follow a hyperlink that allowed users to download the
image or other file, including video recording files.

                iii.     Chatstep did not retain copies of chats
or any images or other files that were posted during chats.  The
only data that Chatstep retained were records associated with a

                                   3
        Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 4 of 10




user'9 entrance to a room, in particular the nickname or alias
of the user, its associated Internet Protocol ("IP") address,
the name of the room, and the time of entrance in Coordinated
Universal Time ("UTC") 1

                 iv.     Given its lack of set-up requirements,
Chatstep was an effective and flexible way for friends, family
members, and business associates, however far separated in space
and time, to communicate freely and instantaneously at no cost.

                  v.     For similar reasons and in light of its
anonymity and lack of data preservation, Chatstep was also a
popular forum for users seeking to distribute child pornography
and was monitored by law-enforcement agencies across the United
States and around the world, such as the NZDCET.

               b.   On July 6, 2017 at approximately 2:05 PM
NZST, after having entered the GGG chat room on Chatstep, the UC
identified that the users of this chat room were using the chat
room to discuss and exchange child pornography and child
erotica, a term which I use here and hereinafter to mean
sexually suggestive visual depictions of minors that do not
constitute child pornography. While simultaneously monitoring
other chat rooms on Chatstep, the UC began to record the thread
of conversation in the GGG chat room, including preserving as
many images and other files that were posted there as possible.

               c.   In the course of this work, at a time when
there were multiple users in the GGG chat room, the UC began to
focus on a user associated with the nickname or alias "tony,"
who entered the GGG chat room on July 6, 2017 at approximately
2:46 PM NZST.  For approximately the next 45 minutes, during
which time the UC was recording the thread of conversation in
the GGG chat room and preserving certain files that were posted
there.  During this time period, "tony" posted 10 files, one of
which was a video recording file.

               d.   With respect to the video recording file,
which the UC preserved and which "tony" posted on Ju.ly 6, 2017
at approximately 3:19 PM NZST or July 5, 2017 at approximately
11:19 PM EDST, I have reviewed it and identified it as child
pornography, based on my training and experience.  In

      As is most relevant given the events detailed in this Complaint, on or
about July 6, 2017, Coordinated Universal Time or "UTC" was 12 hours behind
New Zealand Standard Time or "NZST," which encompasses the entirety of New
Zealand, and was four hours ahead of Eastern Daylight Savings Time or "EDST."
Thus, by way of a relevant example given the events detailed in this
Affidavit, 15:19 or 3:19 PM NZST on July 6, 2017 was 3:19 UTC on July 6, 2017
and 23:19 or 11:19 PM EDST on July 5, 2017.
                                      4
        Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 5 of 10



particular, the video recording file contains approximately 30
seconds of footage, which depict two persons, an adult male
shown only from the waist down, who is manually masturbating his
exposed genitalia, and a young girl of approximately elementary-
school age, who based on my training and experience was under
the age of eighteen, who is clothed, and who is positioned in
front of the adult male inside what appears to be a bedroom with
a bed and other furniture visible in the background.    During the
footage, the adult male, who speaks in English, states, "Open
your mouth," at which point the young girl moves forward toward
his genitalia, "Back up back up," at which point tJ;ie young girl
backs away from his genitalia, and "Open your mouth," at which
the young girl opens her mouth and the adult male ejaculates on
her face.  Amidst the laughter of the adult male, the young girl
twice asks in English, "What is that?" The video recording file
that "tony" posted was titled, "6whatsisTHAT.mp4." 2

               e.    On or about July 6, 2017, the NZDCET--which
was working with Chatstep at this same time in the course of the
investigation into the use of Chatstep to distribute child
pornography--obtained from Chatstep the IP address ("IP Address-
1") associated with "tony," the user that posted the video
recording file titled,   "6whatsisTHAT.mp4." After researching
IP Address-1, the NZDCET identified that it was associated with
an internet service provider based in the United States ("ISP-
1"), and referred the matter to the Phoenix Regional Office of
HSI ("HSI Phoenix").

               f.   Thereafter, in December 2017, law-
enforcement personnel in HSI Phoenix identified from information
obtained from ISP-1 that on or about July 6, 2017 at
approximately 3:19 AM UTC, ISP-1 listed a subscriber of "George
Pagan" and a subscriber address for a residence located in Bronx
County, New York (the "Subject Premises") for IP Address-1,
which was associated with "tony," the user of Chatstep that
posted the video recording file titled,  "6whatsisTHAT.mp4," on
July 6, 2017 at approximately 3:19 PM NZST or July 6, 2017 at
approximately 3:19 AM UTC or on July 5, 2017 at approximately
11:19 PM EDST in the GGG chat room. 3 After identifying this



2      Based on my training and experience, pedophiles who distribute and
receive child pornography often title images or video recordings in a
descriptive manner that also includes the age of the victimized child. Here,
the title of the video recording file, "6whatsisTHAT.mp4" and in particular
its incorporation of "6," is consistent with my belief in the approximate age
of the young girl depicted in the video recording file.
3      The information obtained from ISP-1 also showed that "George Pagan" had
been a. subscrib8r of ISP•l gincg in or a.b~ut S~pt~l:'r\bet 2009. '
                                       5
           Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 6 of 10
•'



     location in the metropolitan area of the City of New York, HSI
     Phoenix referred the matter to HSI New York.

          7.    In August 2018, together with other law-enforcement
     personnel in HSI New York, I identified from information
     obtained from Chatstep that between in or about November 2016
     and in or about January 2018, a user or users of Chatstep
     associated with IP Address-1--the same IP address that was tied
     through information obtained from Chatstep to "tony," the user
     that posted the video recording file titled,
     "6whatsisTHAT.mp4," and that was further tied through
     information obtained from ISP-1 to "George Pagan" and the
     Subject Premises--had entered chat rooms on Chatstep at a
     minimum on over 3,000 separate occasions.   The user or users
     associated with IP Address-1, which was tied to "tony," "George
     Pagan," and the Subject Premises used dozens of aliases in
     connection with entering these chat rooms, most frequently
     adopting proper names such as "tony," for example, which are
     repeated on hundreds of occasions, but also less frequently
     choosing other descriptive phrases, including "tonyBoiLuv," for
     example, which reference, based on my training and experience,
     both pornographic and pedophilic themes, as this illustrative
     example highlights.   Despite the volume of these aliases,
     because they are all tied to IP Address-1, which is in turn tied
     to "George Pagan" and the Subject Premises (which is itself
     further tied to GEORGE PAGAN, a/k/a "tony," the defendant, as
     detailed in~~ 9-10 infra), I believe that a single user, namely
     PAGAN, not multiple users, deployed the numerous aliases to
     conceal the nature and extent of his use of Chatstep from
     Chatstep, other users of Chatstep, and law-enforcement agencies.
     Significantly, as detailed in ~ 11 infra, following execution of
     a search warrant last week at the Subject Premises, PAGAN
     stated, in substance and in part, to other law-enforcement
     agents by whom I am informed that he was the user of the alias
     "tony" and the other aliases that appeared on Chatstep and that
     are associated with IP Address-1.

           8.  Of the hundreds of chat rooms on Chatstep entered by
     GEORGE PAGAN, a/k/a "tony," the defendant, based on my training
     and experience, I believe that many of these chat rooms, based
     on the names of the chat rooms, functioned akin to the GGG chat
     room as a forum for pedophiles to exchange child erotica and
     child pornography.   I set out below an illustrative sample of
     these names of the chat rooms that are paired with a specific
     date--which is typically one illustrative date among many other
     dates--on which PAGAN entered that specific chat room:

          11/04/2016      vvvudnreeagHorny
          11/01/2016      udnreeagHVMILIATION
                                        6
'   '          Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 7 of 10



             11/05/2016      CaliforniaYngLvrs
             01/13/2017      twlveandup
             01/29/2017      pedol
             03/15/2017      Pedo2
             03/20/2017      ChildPorn
             03/27/2017      6ixTU13
             03/29/2017      12ishTo16ishBYZZ
             03/29/2017      toDDler
             03/31/2017      under8
             03/31/2017      3Nup
             04/15/2017      GurlzFourThruEleven
             04/30/2017      Todlover
             07/04/2017      FithXGrade
             07/04/2017      zerOnuup
             07/05/2017      xpxexdxox
             07/07/2017      8to15yeaar
             09/08/2017      twaylfeandup
             09/30/2017      Zeventiin
             11/26/2017      YungLegz
             12/03/2017      BoiLuv
             12/04/2017      LittleGirls
             12/05/2017      TwelveAbove
             12/17/2017      12yolover

        With reference to these examples, which I emphasize again
        reflect an illustrative sample from among hundreds of names of
        chat rooms, based on my training and experience, I am familiar
        with the practice of pedophiles using age ranges or other
        phrases to describe the specific content of child pornography
        distributed in a chat room or similar forum with reference to
        the approximate age of the child or children victimized in the
        child pornography.    In this same vein, in order to avoid
        detection by the hosts of such chat rooms or similar forums and
        of course also law-enforcement agencies, such pedophiles will
        intentionally misspell words o~ phrases facially suggestive of
        or otherwise tied in this respect to the distribution and
        receipt of child pornography by omitting letters (e.g.,
        "twlveandup" for "twelve and up"), scrambling or substituting
        letters (e.g., '"udnreeagHVMILIATION" for "underage
        humiliation"), deploying abbreviations (e.g., "12yolover" for
        "12 year old lover") or spelling phonetically (~,
        "twaylfeandup").    Based on my training and experience, I am also
        familiar with the expedience of clarity sometimes trumping such
        efforts to deceive among pedophiles with respect to the
        distribution and receipt of child pornography, examples of which
        are also present in this illustrative sample (e.g., "Pedo2" for
        "Pedophile 2" and "ChildPorn" for "Child Pornography") .
        Significantly, again, as detailed in ~ 11 infra, following

                                           7
         Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 8 of 10




execution of a search warrant last week at the Subject Premises,
PAGAN stated, in substance and in part, to other law-enforcement
agents by whom I am informed that he visited numerous chat rooms
on Chatstep in which users, including himself, distributed and
received child pornography.

                            The Search Warrant

      9.  Based on the foregoing investigation, I conducted
surveillance at the Subject Premises on multiple occasions,
including on or about March 18, 2019, when I visited the Subject
Premises with a fellow law-enforcement officer to personally
familiarize myself with the door to the Subject Premises and to
ascertain further, to the extent possible, the present occupant
or occupants of the Subject Premises. At the door to the
Subject Premises, a fellow law-enforcement officer knocked.
After I heard a female voice inside the Subject Premises call
out "George," GEORGE PAGAN, a/k/a "tony," the defendant, whom I
am informed the fellow law-enforcement officer saw and
recognized based on familiarity with a known photograph of
PAGAN, opened the door to the Subject Premises.  Next, I heard
PAGAN explain from the threshold of the Subject Premises that he
has resided in the Subject Premises since 2003.

      10. On March 28, 2019, I participated in executing a
search warrant at the Subject Premises, in which GEORGE PAGAN,
a/k/a "tony," the defendant, was present. 4 Inside the Subject
Premises, together with other law-enforcement agents, I
conducted a search, pursuant to which I seized approximately 30
devices containing electronically stored information.   To date,
_my review of these devices is at its outset; however, I have
been able to review the electronically stored information
present on one (1) external drive (the "External Drive").   On
the External Drive, I have located over 2,000 files, a sample of
which are image and video recording files that I have
individually previewed and identified based on my training and
experience are child pornography.   I detail a limited number of
video recording files from this sample on the External Drive
below, including their titles, total lengths (where observable
 through the player), and a brief synopsis of what they depict,
 in substance and in part, by way of illustrative example:




      The Honorable James L. Cott, United States Magistrate Judge for the
Southern District of New York, authorized the search warrant on or about
Ma.rch Zl,   zo19 .
                                      8
 Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 9 of 10




Rape toddler girl (16-23) .mpg (1 minutes 23 seconds)

A female toddler is held face down over a bed. A male
adult inserts his erect penis into the female toddler's
vagina, and she starts to scream and cry in pain.

5yo Chinese girl.mp4 (6 minutes 28 seconds)

A naked, female prepubescent child is laying down on a bed,
where a male adult inserts his erect penis into her vagina.
She starts to whimper, and he removes his erect penis from
her vagina, turns her onto her knees, and proceeds to
insert his finger in her vagina.  She starts to whimper,
and he removes his finger and inserts a pen in her vagina,
at which point she starts to cry and after which he inserts
his erect penis again into her vagina, and thereafter
ejaculates on her.

5Yo Boy Fucks His 6Yo And 15Yo Sisters.mpg

A male prepubescent child has sex with a female
prepubescent child in the woods and a female teenage child
in a car.

5yr old girl anal (1) .mp4      (1 minutes 2 seconds)

A female prepubescent child is laying on a bed where a male
adult inserts his erect penis into her anus, at which point
she appears to refrain from crying and attempts to smile.

7yo anal.mp4   (1 minute   12   seconds)

An adult male has anal sex with a crying female
prepubescent child.

7Yo Strip And Suck.avi (4 minutes 27 seconds)

A female prepubescent child undresses and is instructed to
open her legs, at which point the camera focuses on her
genitals.  She then dresses, kneels in front of an adult
male, and performs oral sex on the adult male.

7yo girl ass-fucked doggystyle.wmv

An adult male has anal sex with a female prepubescent
child, who states, in substance and in part, "no it hurts,
no, please! It hurts," after which the male removes his
erect penis from her anus and states, in substance and in
part, "good girl."


                                 9
      Case 1:19-mj-03235-UA Document 1 Filed 04/02/19 Page 10 of 10




     11.   Following execution of the search warrant at the
Subject Premises, GEORGE PAGAN, a/k/a "tony," the 'defendant,
stated to other law-enforcement agents by whom I am informed, in
substance and in part, that he visited numerous chat rooms on
Chatstep in which users, including himself, distributed and
received child pornography, that he was the user of the alias
"tony" and the other aliases that appeared on Chatstep and that
are associated with IP Address-1 and in particular that he
distr~buted the video recording file titled, "6whatsisTHAT.mp4,"
that he obtained the child pornography on the External Drive
from Chatstep, from which he accessed and saved the files to the
External Drive, and that he is sexually attracted to children.

     WHEREFORE, deponent respectfully requests that GEORGE
PAGAN, a/k/a "tony," the defendant, be imprisoned or bailed, as
the case may be.




                             ecial Agent
                           Department of Homeland Security,
                           Immigration and Customs Enforcement,
                           Homeland Security Investigations


Sworn to before me this
2nd day of April, 2019



THE HONORABLE ROBERT W. LEHRBURGER
United States Magistrate Judge
Southern District of New York




                                  10
